Citation Nr: 1135839	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether the Veteran is entitled to separate compensable evaluations for surgical residuals of Crohn's Disease, currently rated as 100 percent disabling.


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the VA RO in St. Louis, Missouri.

This issue was remanded by the Board for further development in December 2009.

The Board notes that a letter was sent to the Veteran in July 2011 requesting that he clarify whether he wished to attend a hearing before the Board.  As the Veteran responded in August 2011 that he did not wish to appear at a hearing, the Board may proceed to adjudicate the claim with no prejudice to the Veteran. 

Furthermore, the Board notes that the Veteran submitted a statement in April 2008 indicating that he believes that his current diagnostic label is incorrect and that the code most nearly associated with his disease is that of ankylosing spondylitis.  The Veteran also indicated in his statement that he believed a neurologist who examined him could not make an informed opinion in the absence of relevant information in the case of neuropathy/Crohn's Disease.  It is unclear from this statement whether the Veteran was attempting to submit a notice of disagreement (NOD) with a March 2008 rating decision which assigned him separate 10 percent evaluations for service-connected peripheral neuropathy of the right and left extremities, whether he was attempting to file an increased rating claim for his service-connected lumbar spine disability, or whether he was trying submit a claim for clear and unmistakable error in a previous rating decision which assigned the diagnostic code currently being used to evaluate his lumbar spine disability.  As such, the Board finds that clarification from the Veteran regarding his April 2008 statement must be requested and obtained before any action can be taken with regard to this statement. 

Throughout the processing of this claim, the Veteran has indicated an intent to file a claim for special monthly compensation under 38 U.S.C.A. § 1114(s).  As such, the issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected Crohn's Disease with coloproctectomy and ileostomy is manifested by complete loss of sphincter control.

2.  The service-connected Crohn's Disease required removal of the intestines and a colostomy with objectively supported symptoms of infrequent nausea and vomiting, intolerance for certain types of food, and the need to empty his colostomy bag 6 to 8 times per day.


CONCLUSIONS OF LAW

1.  The service-connected Crohn's Disease with coloproctectomy and ileostomy is currently assigned the maximum available scheduler evaluation of 100 percent.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.114, Diagnostic Code 7332 (2010).

2.  The criteria for a separate evaluation of 20 percent, but no more, for removal of the intestines as the result of the service-connected Crohn's Disease with coloproctectomy and ileostomy have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7329 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2006 and April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a January 2010 letter described how appropriate disability ratings and effective dates were assigned.  

The Board notes that the aforementioned letters did not specifically address how entitlement to an increased evaluation for a service-connected disability can be established.  However, the Veteran was specifically informed as to how entitlement to an increased evaluation for a service-connected disability can be established in a separate May 2006 VCAA letter.  Therefore, as the Veteran has been given adequate notice with regard to all relevant elements of his claim, the Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with an examination for his service-connected surgical residuals of Crohn's Disease most recently in February 2010.  An addendum opinion was provided in April 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims files and thoroughly interviewed and examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds this examination report and addendum opinion to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination report and addendum opinion in this case are adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected Crohn's Disease with coloproctectomy and ileostomy is currently assigned a 100 percent evaluation under Diagnostic Codes 7323-7332.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).  The Veteran is essentially seeking a higher rating via a separate compensable evaluation for this disability. 

Diagnostic Code 7323 provides criteria for rating ulcerative colitis.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscesses, is rated as 100 percent disabling.  Severe ulcerative colitis manifested by numerous attacks a year and malnutrition, with health only fair during remissions, is rated as 60 percent disabling.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated as 30 percent disabling, while moderate ulcerative colitis, with infrequent exacerbations, is rated as 10 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2010).

Under Diagnostic Code 7332, impairment of sphincter control is evaluated as follows: healed or slight, without leakage (0 percent); constant slight, or occasional moderate leakage (10 percent); occasional involuntary bowel movements, necessitating wearing of pad (30 percent); extensive leakage and fairly frequent involuntary bowel movements (60 percent); and complete loss of sphincter control (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 7332.

The Board notes that a 100 percent evaluation was assigned in a March 2005 rating decision based on a complete loss of sphincter control requiring colostomy.  The Veteran has argued in a December 2009 statement that, in addition to the 100 percent evaluation he is receiving for this disability under this diagnostic code, he would like to be assigned a separate evaluation under Diagnostic Code 7329. 

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Under 38 C.F.R. § 4.114, it is stated that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warranted such evaluation.  In light of this language, the Board does not find any evidence in the regulations specifically precluding the Veteran from being assigned separate evaluations under Diagnostic Codes 7329 and 7332, if his symptoms were to warrant such separation evaluations.  

The Board notes that the Veteran underwent a VA examination for his service-connected surgical residuals of Crohn's Disease in February 2010.  The examiner reviewed the claims file and noted that one of the treatments for Crohn's Disease was removal of the intestines.  The examiner noted that, at a later time, it was found out that that really did not cure the problem and the only time that is done now is for severe problems.  The examiner noted that the Veteran has had the problem according to the records for multiple years and is already service connected for impairment of the sphincter.  So, the examiner noted, the question about service connection for Crohn's does not appear to be an issue.  The Veteran denied any weight changes.  He stated that he stays about 210 pounds.  He reported nausea and vomiting very infrequently.  It was noted that he has no problems with constipation or diarrhea but he has a colostomy.  The examiner noted that he has had removal of the intestines.  No fistula would be noted.  The examiner noted that treatment would be the colostomy, which he got in about 1995.  He is no longer having attacks because of the colostomy, and his intestines are gone.  The Veteran reported that his weight is unchanged.  He reported that he is retired military after 20 years and retired from other jobs in about 2000.  The examiner noted that the Veteran was able to be employed even after the colostomy.  The Veteran denied any problems with colostomy and reported that he usually has to empty the bag 6 to 8 times per day.  He reported he has a certain type of food tolerance, such as raw fruit, vegetables, and nuts.  He reported that, if he eats those kinds of things, he will have even more of a dumping type syndrome.  The examiner noted that removal of the Veteran's intestines was performed secondary to his Crohn's Disease, and, therefore, it is at least as likely as not secondary to the service-connected Crohn's Disease. 

The claims file contains an April 2010 addendum to this examination report.  The examiner noted that, upon evaluation of the Veteran, there are no intestines to evaluate.  The Veteran has had a colostomy, so everything is done historically.  The Veteran is service connected for Crohn's Disease.  The examiner noted that, historically, at one time, colostomies were used for treatment of Crohn's Disease.  The examiner finds no other cause for the surgery.  It appears upon review of the claims file that it is at least as likely as not that the cause would be Crohn's Disease.  The symptoms that have been discussed are again secondary to the Crohn's Disease and the surgery that was required secondary to Crohn's Disease.  The examiner stated that he also discussed this case with the GI specialist at this site.  The examiner concluded by stating that, upon historical review of the claims file and discussion with the Veteran, the most likely cause for the requirement of the colostomy and the surgery was the Crohn's Disease and the symptoms were secondary to Crohn's Disease.

In a March 2008 VA peripheral nerves examination, the Veteran reported that he is stable as far as his Crohn's Disease is concerned.  However, it was also noted that he has heartburn, as well as nausea and vomiting.  In a January 2006 VA medical record, the Veteran denied nausea, vomiting, and any abdominal pain or urinary symptoms. 

The Board notes that the Veteran indicated in an October 2006 statement that, at the moment, the disease is asymptomatic but, in the recent past, has surfaced by slow transport (3 days), pain treated with antibiotics, inflammation in the mouth, plus the usual loud noises, distention, and occasional fluid loss. 

As the Veteran is already receiving a 100 percent evaluation for his service-connected Crohn's Disease with coloproctectomy and ileostomy under Diagnostic code 7332, an increased evaluation cannot be assigned under this diagnostic code.  This is maximum scheduler evaluation available under this diagnostic code. 

However, the Board has considered the Veteran's requests to be evaluated under Diagnostic Code 7329 as well.  

The Board acknowledges that the Veteran is receiving a 100 percent evaluation for impairment of sphincter control.  However, the Board finds that the evidence of record reflects that his service-connected Crohn's Disease with coloproctectomy and ileostomy has resulted in more symptoms than solely impairment of sphincter control.  Specifically, the February 2010 VA examination report reflects that the Veteran has undergone surgical removal of his intestines and experiences infrequent nausea and vomiting with the need to empty his colostomy bag 6 to 8 times per day.  It was also noted that the Veteran has an intolerance for certain types of food and that, if he eats foods, such as raw fruit, vegetables, and nuts, he will experience even more of a dumping type syndrome.  The Board notes that the Veteran is not compensated for these symptoms specifically with his evaluation assigned under Diagnostic Code 7332, and, as noted above, 38 C.F.R. § 4.118 does not preclude evaluating the Veteran's disability under both diagnostic codes.

Therefore, in light of the fact that the Veteran has undergone removal of his intestines and has been objectively observed to experience infrequent nausea and vomiting, the need to empty his colostomy bag 6 to 8 times per day, and an intolerance for certain types of food that can lead to even more of a dumping type syndrome, the Board finds that the Veteran should be assigned a separate 20 percent evaluation under Diagnostic Code 7329 for his moderate symptoms.  

The Board has considered assigning the Veteran a 40 percent evaluation under this diagnostic code for severe symptoms, objectively supported by examination findings.  However, in a January 2006 VA medical record, the Veteran denied any abdominal pain or urinary symptoms.  The Veteran reported his Crohn's Disease as being stable at the March 2008 VA peripheral nerves examination.  At the February 2010 VA examination, the Veteran denied weight changes and reported no problems with constipation or diarrhea.  It was also noted that the Veteran denied having attacks because of the colostomy and indicated that he was having no problems with his colostomy.  He reported experiencing nausea and vomiting very infrequently. 

Given the foregoing, the Board finds that the Veteran's disability does not meet the criteria for severe symptomatology as contemplated for a 40 percent evaluation under Diagnostic Code 7329 at this time.

A note following Diagnostic Code 7329 states that where adhesions constitute the predominant disability, the disability should be rated under Diagnostic Code 7301 as opposed to Diagnostic Code 7329.  A higher, 50 percent, evaluation could be warranted for severe adhesions and definite partial obstruction shown by X-ray with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  However, the medical evidence does not demonstrate that the Veteran's service-connected disability is manifested by the presence of adhesions.  Therefore, consideration under this diagnostic code is not warranted.  

In evaluating this disability, the Board has also considered whether a separate evaluation can be assigned under Diagnostic Code 7323 for the Veteran's symptoms.  However, as noted above, ratings under Diagnostic Codes 7301 to 7329 will not be combined with each other.  As the Veteran is now being assigned a separate evaluation under Diagnostic Code 7329, he cannot be assigned another separate evaluation under Diagnostic Code 7323.  The Board has considered whether the Veteran could be assigned a higher evaluation by utilizing Diagnostic Code 7323 as opposed to Diagnostic Code 7329.  However, as the evidence does not reflect that the Veteran's service-connected disability results in frequent exacerbations, malnutrition, anemia, or serious complications as liver abscess, the Board finds that a higher evaluation is not available for the Veteran's symptoms under Diagnostic Code.

Additionally, the Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the digestive system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2010).  

Accordingly, and for the reasons discussed above, the Board finds that the service-connected Crohn's Disease with coloproctectomy and ileostomy is most appropriately rated under Diagnostic Code 7332 and the removal of the intestines as the result of the service-connected Crohn's Disease with coloproctectomy and ileostomy is most appropriately rated under Diagnostic Code 7329. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected Crohn's Disease with coloproctectomy and ileostomy and associated removal of intestines are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that, while the Veteran is already receiving the maximum available scheduler evaluation for the service- connected Crohn's Disease with coloproctectomy and ileostomy under Diagnostic Code 7332, the evidence of record supports the assignment of a separate 20 percent evaluation for associated removal of the intestines Diagnostic Code 7329.  The preponderance of the evidence is against the claim for a separate rating higher than 20 percent under Diagnostic Code 7329.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

An evaluation in excess of 100 percent under Diagnostic Code 7332 for service-connected Crohn's Disease with coloproctectomy and ileostomy is denied. 

A separate evaluation of 20 percent under Diagnostic Code 7329 for removal of the intestines as the result of the service-connected Crohn's Disease with coloproctectomy and ileostomy is granted, subject to the laws and regulations governing the award of compensation.





____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


